—Motion by the respondent District Attorney, Queens County, in a proceeding for a writ of habeas corpus in the nature of an application to reinstate bail in the sum of $500,000 upon Queens County Indictment No. QN11729/96 and to release the petitioner on his own recognizance or to fix reasonable bail upon Queens County Indictment No. 1639/98, to enlarge the record to include the in camera testimony of Diarmuid White.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied. Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.